Bliss, Judge,
delivered the opinion of the court.
The County Court of Cass county refused to draw a warrant upon the treasury in favor of relator, as clerk of a certain township in said county, for educational purposes, for the amount of *231money assessed, for school purposes, upon the lands of the township, and embraced in the land delinquent list returned by the collector, and the relator applied to the Circuit Court of the county for a mandamus against the said County Court, commanding it to draw such warrant. The writ of mandamus was issued and made peremptory, and the action of the Circuit Court was sustained in the District Court.
The question involved in this record has been decided at this term, in the case of The State ex rel. Wallendorf v. The Cole County Court.
The judgment of the District Court is affirmed.
The other judges concur.